         Case 1:15-cv-09630-KPF Document 69 Filed 01/06/21 Page 1 of 2




January 6, 2021


By ECF
The Hon. Katherine Polk Failla
                                              MEMO ENDORSED
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse, Room 2103
40 Foley Square
New York, NY 10007


Re:    The Export-Import Bank of the Republic of China v. Central African Republic,
       Case No. 15-cv-09630 (KPF)

Dear Judge Failla:

       We represent the Export import Bank of the Republic of China, plaintiff/judgment
creditor in this matter (hereafter “the Bank”). We submit this letter to propose adjourning
the conference scheduled for January 12, 2021.

        For the Court’s convenience, we summarize the history briefly. The Bank brought
this action on December 9, 2015, based on two loans to the Central African Republic
(hereafter “CAR”) on which the CAR had defaulted. On January 9, 2017, this Court entered
a judgment against the CAR in the amounts of $48,750,000 and $9,250,000, plus pre-
judgment interest and post-judgment interest. Thereafter, the Bank served discovery on
the CAR, but the CAR failed to respond; and, on August 9, 2018, this Court imposed
sanctions on the CAR, and awarded attorney’s fees to the Bank. On February 12, 2019, the
Court imposed heightened sanctions on the CAR of $2000 per day for each day the
defendant remained unresponsive to plaintiff’s discovery requests, the amount doubling
every four weeks to a maximum of $80,000 per week.

       The CAR has never appeared in this matter.

        As summarized in our previous letters to the Court (ECF 53, 60, 63, 66) and as
discussed at the last conference on July 28, 2020, the CAR’s communications with us have
been episodic, and have never led to a sustained dialogue regarding possible settlement. At
this point, it has been twelve months since we have had any communication from the CAR.

       At the July 28 conference, the Court instructed the Bank to consider possible
measures to attempt to ensure compliance with the Court’s order compelling the CAR to
respond to the Bank’s discovery requests, and perhaps spur settlement negotiations, and to
submit a letter setting forth the Bank’s proposal. By letter dated July 28, 2020, we
informed CAR officials in French and English about what had occurred at the conference and
requested that they contact us regarding the case. We had no response.

       Therefore, on August 12, 2020, we submitted a letter to the Court proposing that the
Court continue the regime of sanctions and set a status conference for six months out. ECF
66. The Court then entered an order continuing the sanctions regime and setting a
conference for January 12, 2021. ECF 67.
           Case 1:15-cv-09630-KPF Document 69 Filed 01/06/21 Page 2 of 2



          In light of the CAR’s silence, we respectfully suggest continuing the regime of
  sanctions and adjourning the conference for approximately four months. And we shall, in
  the interim, encourage a productive dialogue with the officials of the CAR.

         We shall serve this letter on the various representatives of the CAR.

         We very much appreciate the Court’s attention to this matter.

  Respectfully submitted,




  Paul E. Summit



  cc:    Central African Republic (via Registered Mail)
         Ministère des Finances et du Budjet

         H.E. Stanislas Moussa-Kembe, Ambassador of the Central African Republic to the
         United States (via Certified Mail and FedEx)

         H.E. Ambroisine Kpongo, Ambassador and Permanent Representative of the Central
         African Republic to the United Nations (via Certified Mail and FedEx)

         CT Corporation (via FedEx)

         M. Henri-Mari Dondra, Minister of Finance and Budget (via E-mail)



The Court is in receipt of the above letter motion from Plaintiff
(Dkt. #68). The sanctions regime the Court laid out in its February
13, 2019 order (Dkt. #54) will continue to be in effect. The
conference scheduled for January 12, 2021, is ADJOURNED sine die.
Plaintiff is directed to file a further status update on or before
May 12, 2021.



                                                     SO ORDERED.
Dated:   January 6, 2021
         New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE

                                                2
